DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-11, 14 & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2 & 14, the recitation “a random biasing value” is vague and indefinite. It is unclear what the applicant is referring to with such “random biasing value”. The specification describes the random biasing value as “may be a random value”, “may include different variables introduced to different wind turbines”, “may be a single value introduced to a random selection” (see applicant’s ¶ [0051]). Random value or different values or single value do not sufficiently describe such “random biasing value”. For instance, it is unclear how a random value, different variables and single value
Claim 3 is rejected based on the dependency from Claim 2.
Regarding Claim 5, the recitation “wherein the wind farm further comprises at least one environmental sensor operably coupled to the farm controller, and wherein detecting the at least one parameter indicative of the output flicker further comprises: monitoring, via the at least one environmental sensor, at least one environmental parameter indicative of an environmental condition affecting the wind farm; and correlating, with the farm controller, the at least one environmental parameter to a level of output flicker as detected by the at least one output sensor at the monitored environmental condition” is vague and indefinite. 
It is unclear how an environmental condition would be “correlated” to an output flicker of the wind farm. The output flicker is regarded to voltage/current and the environmental condition is regarded to measures of windspeed, wind direction, wind shear, wind gust, wind veer, atmospheric pressure, and/or temperature. Therefore, it is unclear how wind speed/direction/shear/gust/veer, atmospheric pressure or temperature would “correlate” voltage/current when the environmental conditions are not regarded to voltage/current.  
Claims 6-8 are rejected based on their dependency from Claim 5.
Claim 16 recites similar limitations as in Claim 5 and rejected for the same reasons as in Claim 5.
Claims 17-19 are rejected based on their dependency from Claim 16.
Regarding Claim 8 & 19, the recitation – 
“further comprising: determining an impact on the level of the out flicker resulting from the changing of the operating parameter of the at least one wind turbine based on the command offset” is vague and indefinite. The claim or the spec does not describe such “impact on the level of the out flicker”. Therefore, the claim is vague and indefinite.
“correlating, with the farm controller, the impact with the environmental condition affecting the wind farm;” is vague and indefinite. Similarly, to Claim 5, it is unclear how “environmental conditions” would affect the wind farm since the “environmental conditions” are not regarded to voltage/current.
“assigning a synchronicity-impact score to the at least one wind turbine based on the computed correlation for the detected environmental condition” is vague and indefinite.  The term “synchronicity-impact score” in claim is a relative term which renders the claim indefinite. The term “synchronicity-impact 
“selecting the at least one wind turbine from the plurality of wind turbines to receive the command offset based, at least partially, on the synchronicity-impact score” is vague and indefinite. Since the “synchronicity-impact score” is unclear. It would also be unclear how command would be “selected by the at least one turbine”.
The terms “degree of synchronicity”, “synchronicity threshold” &” a synchronized flicker threshold” in Claim 9 are relative terms which renders the claim indefinite. The terms “degree of synchronicity”, “synchronicity threshold” & “a synchronized flicker threshold” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “degree of synchronicity”, “synchronicity threshold” in Claim 20 are relative terms which renders the claim indefinite. The terms “degree of synchronicity”, “synchronicity threshold” & “a synchronized flicker threshold” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “time slices”, in Claim 10 & Claim 20 are relative terms which renders the claim indefinite. The terms “time slices” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 10-11 are rejected based on their dependency from Claim 9.
PRIOR ART WILL BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortmann (US 20080073912).
Regarding Claim 1, Fortmann disclose a method for managing output flicker of a wind farm [The stability of the operating behavior of a wind-park …  to achieve the desired power coefficient, overall, at the linking point] connected to a power grid [9], the wind farm [FIG. 1 shows a “wind farm” from 1-5 (now referred as “A”)] comprising a plurality of wind turbines [1-5] (FIG. 1, ¶ [0015], ¶ [0004]; Moreover, one important criterion for safe operation on the network is voltage stability … in order to support the voltage level. Further important criteria are the transmission capability of the networks, such as the current load capacity, connection criteria such as mains flicker, and other effects, such as network losses), the method comprising: 
detecting [by 68], with a farm controller [7] of the wind farm [“A”], at least one parameter [control instructions] of the wind farm [“A”] indicative of output flicker resulting from a synchronized flicker [Control strategies for the windpark are implemented in the host computer 70 while, in addition, it has an input 72 for control instructions from the operator of the power supply organization network 9 …  Furthermore, the parkmaster 7 is connected to measurement devices 68 for the power emitted to the network, and/or for the power coefficient] from at least two wind turbines [1-5] of the plurality of wind turbines [1-5], the output flicker occurring in the power grid [9] (FIG. 1-3, ¶ [0037-0038], Claim 1); 
upon detecting the at least one parameter, generating a command offset [through 74] for at least one wind turbine [74 is connected to all wind turbines 18] of the at least two wind turbines [1-5] (FIG. 1-3, ¶ [0039]; the higher-level regulator 73 uses the desired power coefficient to determine a value for the nominal voltage Unom on the main line 60. This value is transmitted via the input/output device 71 and the communication lines 74 to the lower-level regulators for the control devices for the individual wind energy installations 1-5); and 
changing an operating parameter [the higher-level regulator 73 uses the desired power coefficient] of the at least one wind turbine based on the command offset so as to de-synchronize the synchronized flicker in output signals of the at least two wind turbines [1-5] (FIG. 1-3, ¶ [0039]; the higher-level regulator 73 uses the desired power coefficient to determine a value for the nominal voltage Unom on the main line 60. This value is transmitted via the input/output device 71 and the communication lines 74 to the lower-level regulators for the control devices for the individual wind energy installations 1-5).
Regarding Claim 2, Fortmann disclose the method of claim 1 [see rejected Claim 1], 
wherein generating the command offset comprises: generating a random biasing value [any value through 74]; and introducing the random biasing value into a control loop [181] of at least one wind turbine [1-5] (FIG. 1-3, ¶ [0039-0040]).
Regarding Claim 3, Fortmann disclose the method of claim 2 [see rejected Claim 2], 
wherein changing the operating parameter of the at least one wind turbine comprises: introducing the random biasing value [value is introduced to 18] into a speed feedback loop [189] of a turbine controller [18] to develop a variable rotor speed for the at least one wind turbine [any of 1-5] (FIG. 1-3, ¶ [0040]; The operational control unit 180 in the exemplary embodiment emits a signal for the nominal power to the converter driver 189. The converter 17 is operated by the converter drive 189, in a manner known per se, in accordance with the selected drive signals. At its output, it produces electrical power P and wattless component Q for an output voltage U … Any discrepancies from the nominal value Unom can thus be regulated out—the wind energy installations 2-5 in the windpark are operated in a corresponding manner).
Regarding Claim 4, Fortmann disclose the method of claim 1 [see rejected Claim 1], 
wherein the wind farm [“A”] further comprises at least one output sensor [68, 68’] operably coupled to the farm controller [7] at a point of interconnect with the power grid [69 is “interconnected” with 68], and wherein detecting the at least one parameter indicative of output flicker further [see rejected claim 1] comprises: 
monitoring, via the at least one output sensor [68, 68’], a frequency and amplitude of variations in current or voltage of an output of the wind farm at the point of interconnect with the power grid [69], wherein the frequency and amplitude of the variations are indicative of the synchronized flicker; and detecting, with the farm controller [7], an approach of the output to a flicker threshold for the wind farm [Furthermore, the parkmaster 7 is connected to measurement devices 68 for the power emitted to the network, and/or for the power coefficient. In the illustrated exemplary embodiment, these measurement devices 68 comprise a voltage sensor for the network voltage Un and a current sensor for the current in fed into the network. However, it is also possible to provide for the measurement device to be partially (68′) or completely arranged on the main-line side of the high-voltage transformer 66. This has the advantage that it is possible to use simpler sensors, designed for the medium-voltage level] (FIG. 1-3, ¶ [0038]).
Regarding Claim 13, Fortmann disclose a system for managing output flicker generated by a wind farm [The stability of the operating behavior of a wind-park …  to achieve the desired power coefficient, overall, at the linking point] (FIG. 1, ¶ [0015], ¶ [0004]; Moreover, one important criterion for safe operation on the network is voltage stability … in order to support the voltage level. Further important criteria are the transmission capability of the networks, such as the current load capacity, connection criteria such as mains flicker, and other effects, such as network losses), the system comprising: 
a plurality of wind turbines [1-5] coupled to an electrical grid [9] (FIG. 1); and 
a fam controller [7] communicatively coupled to the plurality of wind turbines [1-5] and to the power grid [9], the farm controller [7] comprising at least one processor [71] configured to perform a plurality of operations (FIG. 2), the plurality of operations comprising: 
detecting [by 68] at least one parameter of the wind farm [“A”] indicative of a synchronized flicker [Control strategies for the windpark are implemented in the host computer 70 while, in addition, it has an input 72 for control instructions from the operator of the power supply organization network 9 …  Furthermore, the parkmaster 7 is connected to measurement devices 68 for the power emitted to the network, and/or for the power coefficient] from at least two wind turbines of the plurality of wind turbines [1-5], the synchronized flicker occurring in the power grid [9] (FIG. 1-3, ¶ [0037-0038], Claim 1), 
upon detecting the at least one parameter, generating a command offset [through 74] for at least one wind turbine of the at least two wind turbines [1-5] (FIG. 1-3, ¶ [0039]; the higher-level regulator 73 uses the desired power coefficient to determine a value for the nominal voltage Unom on the main line 60. This value is transmitted via the input/output device 71 and the communication lines 74 to the lower-level regulators for the control devices for the individual wind energy installations 1-5), and 
changing an operating parameter [the higher-level regulator 73 uses the desired power coefficient] of the at least one wind turbine based on the command offset so as to de-synchronize the synchronized flicker in output signals of the at least two wind turbines [1-5] (FIG. 1-3, ¶ [0039]; the higher-level regulator 73 uses the desired power coefficient to determine a value for the nominal voltage Unom on the main line 60. This value is transmitted via the input/output device 71 and the communication lines 74 to the lower-level regulators for the control devices for the individual wind energy installations 1-5).
Regarding Claim 14, Fortmann disclose the system of claim 13 [see rejected Claim 13], 
wherein changing the operating parameter of the at least one wind turbine comprises: introducing a random biasing value [any value through 74] into a speed feedback loop [181] of a turbine controller to develop a variable rotor speed for the at least one wind turbine [1-5] (FIG. 1-3, ¶ [0039-0040]).
Regarding Claim 15, Fortmann disclose the system of claim 13 [see rejected Claim 13], 
wherein the wind farm [“A”] further comprises at least one output sensor [68, 68’] operably coupled to the farm controller [7] at a point of interconnect with the power grid [69 is “interconnected” with 68], and wherein detecting the at least one parameter indicative of the output flicker [see rejected claim 1] further comprises: 
monitoring, via the at least one output sensor [68, 68’], a frequency and amplitude of variations in current or voltage of an output of the wind farm at the point of interconnect with the power grid [69], wherein the frequency and amplitude of the variations are indicative of the synchronized flicker; and detecting, with the farm controller [7], an approach of the output to a flicker threshold for the wind farm [Furthermore, the parkmaster 7 is connected to measurement devices 68 for the power emitted to the network, and/or for the power coefficient. In the illustrated exemplary embodiment, these measurement devices 68 comprise a voltage sensor for the network voltage Un and a current sensor for the current in fed into the network. However, it is also possible to provide for the measurement device to be partially (68′) or completely arranged on the main-line side of the high-voltage transformer 66. This has the advantage that it is possible to use simpler sensors, designed for the medium-voltage level] (FIG. 1-3, ¶ [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-9, 11-12 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fortmann (US 20080073912) in view of Messing (US 2021/0115898).
Regarding Claim 5, Fortmann disclose the method of claim 4 [see rejected claim 4].
Fortmann does not disclose – 
wherein the wind farm further comprises at least one environmental sensor operably coupled to the farm controller, and wherein detecting the at least one parameter indicative of the output flicker further comprises: monitoring, via the at least one environmental sensor, at least one environmental parameter indicative of an environmental condition affecting the wind farm; and correlating, with the farm controller, the at least one environmental parameter to a level of output flicker as detected by the at least one output sensor at the monitored environmental condition.
Messing teaches wherein the wind farm [112] further comprises at least one environmental sensor [anemometer] operably coupled to the farm controller [control apparatus], and wherein detecting the at least one parameter indicative of the output flicker further comprises: monitoring, via the at least one environmental sensor [anemometer], at least one environmental parameter indicative of an environmental condition [wind speed] affecting the wind farm [112]; and correlating, with the farm controller [control apparatus], the at least one environmental parameter [wind speed] to a level of output flicker as detected by the at least one output sensor at the monitored environmental condition [wind speed] (FIG. 2, ¶ [0064]; The control apparatus is in particular connected to a feed apparatus in such a way that it gives control signals to the feed apparatus ... It may also be considered that the control apparatus is preferably connected to a measuring device, in particular to measuring device for ascertaining the wind speed (anemometer), a rotor rotation speed and/or an output power (power meter) of the wind power installation, Claim 1; in a reduced operating mode, setting a power that is less than a rated installation power of the wind power installation, wherein operating in the reduced operating mode and for wind speeds above a rated wind speed, at least in one rotation speed increase region, the wind power installation increases the rotation speed as wind speed increases). 
One of ordinary skilled in the art would recognize that anemometers are commonly used in wind parks as disclosed by Messing’s teachings where “the control apparatus is preferably connected to a measuring device, in particular to measuring device for ascertaining the wind speed (anemometer) – see Messing ¶ [0064].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Messing’s anemometer into Fortmann’s wind park controller. One would be motivated to do so since wind speed largely determines the amount of electricity generated by a turbine. Therefore, knowing the wind speed provides data to adjust wind power as needed or designed.
Regarding Claim 6, Fortmann in view of Messing disclose the method of claim 5 [see rejected claim 5].
Fortmann disclose further comprising: determining, with the farm controller [control apparatus], an output flicker potential for the wind farm [see rejected Claim 1].
Messing disclose measuring device for ascertaining the wind speed (anemometer) [see rejected Claim 5].
One of ordinary skilled in the art would recognize that farm controllers use anemometers to “correlation and a forecasted environmental condition”. 
Therefore, Fortmann in view of Messing disclose further comprising: determining, with the farm controller [Fortmann: control apparatus], an output flicker potential for the wind farm based at least in part on the correlation and a forecasted environmental condition [Messing: control apparatus]. 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Messing’s anemometer into Fortmann’s wind park controller. One would be motivated to do so since wind speed largely determines the amount of electricity generated by a turbine. Therefore, knowing the wind speed provides data to adjust wind power as needed or designed.

Regarding Claim 7, Fortmann in view of Messing disclose the method of claim 6 [see rejected claim 6],
Fortmann disclose wherein generating the command offset further comprises generating the command offset when at least one of the output flicker potential [The input/output unit 181 is connected to the communication lines 74. Presets and control commands transmitted from the parkmaster 7 are passed, depending on the signal, to the operational control unit 180 and/or the lower-level regulator 184. The signal for the nominal voltage Unom is passed via the limiting device 182. (¶ [0040], Also see rejected Claim 1 “I” regarding the flickering) OR 
Regarding Claim 8, Fortmann in view of Messing disclose the method of claim 5 [see rejected claim 5],
Fortmann disclose further comprising: determining an impact on the level of the out flicker resulting from the changing of the operating parameter of the at least one wind turbine based on the command offset [The input/output unit 181 is connected to the communication lines 74. Presets and control commands transmitted from the parkmaster 7 are passed, depending on the signal, to the operational control unit 180 and/or the lower-level regulator 184. The signal for the nominal voltage Unom is passed via the limiting device 182. (¶ [0040], Also see rejected Claim 1 “I” regarding the flickering); 
Messing disclose correlating, with the farm controller, the impact with the environmental condition affecting the wind farm [see rejected Claim 5]. 
One of ordinary skilled in the art would recognize that farm controllers use anemometers to “correlation and a forecasted environmental condition”. 
Therefore, Fortmann in view of Messing disclose further 
Messing disclose assigning a synchronicity-impact score to the at least one wind turbine based on the computed correlation for the detected environmental condition (FIG. 2, ¶ [0064]); and 
Fortmann disclose selecting the at least one wind turbine from the plurality of wind turbines to receive the command offset based, at least partially, on the synchronicity-impact score [The input/output unit 181 is connected to the communication lines 74. Presets and control commands transmitted from the parkmaster 7 are passed, depending on the signal, to the operational control unit 180 and/or the lower-level regulator 184. The signal for the nominal voltage Unom is passed via the limiting device 182. (¶ [0040], Also see rejected Claim 1 “I” regarding the flickering); 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Messing’s anemometer into Fortmann’s wind park controller. One would be motivated to do so since wind speed largely determines the amount of electricity generated by a turbine. Therefore, knowing the wind speed provides data to adjust wind power as needed or designed.
Regarding Claim 9, Fortmann in view of Messing disclose the method of claim 1 [see rejected Claim 1],
Fortmann disclose:
wherein detecting the at least one parameter indicative of the output flicker further comprises: receiving, with the farm controller [see rejected Claim 1], 
Messing disclose:
a timing signal from the at least two wind turbines, the timing signal being indicative of a rotor position for each of the wind turbines [in any event, the increase in the pitch angle with rising wind speed can equally easily be understood, since the wind power increases with the increasing wind speed, and only a reducing fraction of the energy contained in the incoming flow may be converted into mechanical energy at the rotor shaft in order to achieve the constant rated power] (¶ [0091]); 
Fortmann in view of Messing disclose
determining, with the farm controller (Fortmann: 7), a degree of synchronicity amongst the at least two wind turbines [at least two turbines of 1-5] of the plurality of wind turbines (1-5) based on the respective timing signals (Messing ¶ [0091]); and 
determining, with the farm controller [7], a difference between the degree of synchronicity and a synchronicity threshold corresponding to a synchronized flicker threshold [see Fortmann rejected Claim 1 regarding the “flickering”].
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Messing’s teachings and Fortmann’s system. One would be motivated to do so since wind speed largely determines the amount of electricity generated by a turbine. Therefore, knowing the wind speed provides data to adjust wind power as needed or designed.
Regarding Claim 11, Fortmann in view of Messing disclose the method of claim 9 [see rejected Claim 9], 
Fortmann disclose wherein the at least two wind turbines [1-5] of the plurality of wind turbines comprises at least a first sub-grouping [1-2] of wind turbines and a second sub-grouping [3-4] of wind turbines [1-5], and wherein the respective timing signals [time constant] are indicative of a combined timing of the wind turbines [1-5] comprising the first sub-grouping [1-2] and a combined timing of the wind turbines comprising the second sub-grouping [34] of wind turbines [1-7] (Claim 7).
Regarding Claim 12, Fortmann in view of Messing disclose the method of claim 1 [see rejected Claim 1], 
Fortmann disclose wherein changing the operating parameter of the at least one wind turbine based on the command offset further comprises changing the operating parameter corresponding to at least one of generator power output of the wind turbine [from 1-5] (FIG. 1, ¶ [0035]; The generator is connected to a converter 17, which converts the electrical power produced by the generator to three-phase electrical power at a fixed frequency (network frequency).) OR.
Regarding Claim 16, Fortmann in view of Messing disclose the system of claim 15 [see rejected claim 13], 
Messing disclose wherein the wind farm [112] further comprises at least one environmental sensor [anemometer] operably coupled to the farm controller [control apparatus], and wherein detecting the at least one parameter indicative of the output flicker further comprises: monitoring, via the at least one environmental sensor, at least one environmental parameter indicative of an environmental condition affecting the wind farm; and correlating, with the farm controller, the at least one environmental parameter to a level of output flicker as detected by the at least one output sensor at the monitored environmental condition [wind speed] (FIG. 2, ¶ [0064]; The control apparatus is in particular connected to a feed apparatus in such a way that it gives control signals to the feed apparatus ... It may also be considered that the control apparatus is preferably connected to a measuring device, in particular to measuring device for ascertaining the wind speed (anemometer), a rotor rotation speed and/or an output power (power meter) of the wind power installation, Claim 1; in a reduced operating mode, setting a power that is less than a rated installation power of the wind power installation, wherein operating in the reduced operating mode and for wind speeds above a rated wind speed, at least in one rotation speed increase region, the wind power installation increases the rotation speed as wind speed increases)..
One of ordinary skilled in the art would recognize that anemometers are commonly used in wind parks as disclosed by Messing’s teachings where “the control apparatus is preferably connected to a measuring device, in particular to measuring device for ascertaining the wind speed (anemometer) – see Messing ¶ [0064].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Messing’s anemometer into Fortmann’s wind park controller. One would be motivated to do so since wind speed largely determines the amount of electricity generated by a turbine. Therefore, knowing the wind speed provides data to adjust wind power as needed or designed.
Regarding Claim 17, Fortmann in view of Messing disclose the system of claim 16 [see rejected Claim 16],
Fortmann disclose further comprising: determining, with the farm controller [control apparatus], an output flicker potential for the wind farm [see rejected Claim 1].
Messing disclose measuring device for ascertaining the wind speed (anemometer) [see rejected Claim 5].
One of ordinary skilled in the art would recognize that farm controllers use anemometers to “correlation and a forecasted environmental condition”. 
Therefore, Fortmann in view of Messing disclose further comprising: determining, with the farm controller [Fortmann: control apparatus], an output flicker potential for the wind farm based at least in part on the correlation and a forecasted environmental condition [Messing: control apparatus]. 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Messing’s anemometer into Fortmann’s wind park controller. One would be motivated to do so since wind speed largely determines the amount of electricity generated by a turbine. Therefore, knowing the wind speed provides data to adjust wind power as needed or designed.


Regarding Claim 18, Fortmann in view of Messing disclose the system of claim 17 [see rejected Claim 17],
Fortmann disclose wherein generating the command offset further comprises generating the command offset when at least one of the output flicker potential or the output of the wind farm approaches or exceeds the flicker threshold for the wind farm [The input/output unit 181 is connected to the communication lines 74. Presets and control commands transmitted from the parkmaster 7 are passed, depending on the signal, to the operational control unit 180 and/or the lower-level regulator 184. The signal for the nominal voltage Unom is passed via the limiting device 182. (¶ [0040], Also see rejected Claim 1 “I” regarding the flickering) OR 
Regarding Claim 19, Fortmann in view of Messing disclose the system of claim 16 [see rejected Claim 16], 
Fortmann disclose further comprising: determining an impact on the level of output flicker resulting from the changing of the operating parameter of the at least one wind turbine based on the command offset [The input/output unit 181 is connected to the communication lines 74. Presets and control commands transmitted from the parkmaster 7 are passed, depending on the signal, to the operational control unit 180 and/or the lower-level regulator 184. The signal for the nominal voltage Unom is passed via the limiting device 182. (¶ [0040], Also see rejected Claim 1 “I” regarding the flickering); 
correlating the impact with the environmental condition affecting the wind farm [similarly to rejected Claim 5].; 
assigning a synchronicity-impact score to the at least one wind turbine based on the computed correlation for the detected environmental condition (FIG. 2, ¶ [0064]); and 
One of ordinary skilled in the art would recognize that farm controllers use anemometers to “correlation and a forecasted environmental condition”. 
Therefore, Fortmann in view of Messing disclose 
selecting the at least one wind turbine from the plurality of wind turbines to receive the command offset based, at least partially, on the synchronicity-impact score [The input/output unit 181 is connected to the communication lines 74. Presets and control commands transmitted from the parkmaster 7 are passed, depending on the signal, to the operational control unit 180 and/or the lower-level regulator 184. The signal for the nominal voltage Unom is passed via the limiting device 182. (¶ [0040], Also see rejected Claim 1 “I” regarding the flickering);
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Messing’s anemometer into Fortmann’s wind park controller. One would be motivated to do so since wind speed largely determines the amount of electricity generated by a turbine. Therefore, knowing the wind speed provides data to adjust wind power as needed or designed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832